
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


THIRTY-FOURTH AMENDMENT TO THE THIRD
AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.


        This THIRTY-FOURTH AMENDMENT TO THE THIRD AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., dated as of April 29, 2003
(this "Amendment"), is being executed by AIMCO-GP, Inc., a Delaware corporation
(the "General Partner"), as the general partner of AIMCO Properties, L.P., a
Delaware limited partnership (the "Partnership"), pursuant to the authority
conferred on the General Partner by Section 7.3.C(7) of the Third Amended and
Restated Agreement of Limited Partnership of AIMCO Properties, L.P., dated as of
July 29, 1994 (the "Agreement"). Capitalized terms used, but not otherwise
defined herein, shall have the respective meanings ascribed thereto in the
Agreement.

        WHEREAS, pursuant to Section 4.2.A of the Agreement, the General Partner
is authorized to cause the Partnership to issue Partnership Units with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties as the General Partner shall determine and as shall be
set forth in a written document attached to and made an exhibit to the
Agreement; and

        WHEREAS, the General Partner has determined that it is in the best
interests of the Partnership to issue up to 5,000 units of a new class of
Partnership Units in consideration of capital contributions to the Partnership
in the aggregate amount of up to $985,000.

        NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.     The Agreement is hereby amended by the addition of a new exhibit,
entitled "Exhibit MM," in the form attached hereto, which shall be attached to
and made a part of the Agreement.

        2.     Each Person to whom the General Partner shall initially cause the
Partnership to issue any of the Partnership Units described on Exhibit MM shall
be admitted to the Partnership as a Limited Partner with the rights of holders
of the Partnership Units set forth on Exhibit MM. The General Partner shall
amend Exhibit A to the Agreement to reflect the admittance of each such Person
as a Limited Partner and the issuance of such Partnership Units to each such
Person.

        3.     Except as specifically amended hereby, the terms, covenants,
provisions and conditions of the Agreement shall remain unmodified and continue
in full force and effect and, except as amended hereby, all of the terms,
covenants, provisions and conditions of the Agreement are hereby ratified and
confirmed in all respects.

        IN WITNESS WHEREOF, this Amendment has been executed as of the date
first written above.

    GENERAL PARTNER:               AIMCO-GP, INC.                         By:
/s/  MILES CORTEZ      

--------------------------------------------------------------------------------

      Name: Miles Cortez       Title: Executive Vice President and General
Counsel

--------------------------------------------------------------------------------




EXHIBIT MM

PARTNERSHIP UNIT DESIGNATION
OF THE
CLASS VI HIGH PERFORMANCE PARTNERSHIP UNITS
OF AIMCO PROPERTIES, L.P.


        1.    Number of Units and Designation.    

        A class of Partnership Units is hereby designated as "Class VI High
Performance Partnership Units," and the number of Partnership Units initially
constituting such class shall be five thousand (5,000), subject to adjustment at
the Class VI High Performance Valuation Date, as provided in Section 3 hereof.

        2.    Definitions.    

        For purposes of this Partnership Unit Designation, the following terms
shall have the meanings indicated in this Section 2. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

        "AIMCO Equity Capitalization" shall mean the quotient obtained by
dividing (i) the sum of the AIMCO Market Values for each trading day included in
the Measurement Period, by (ii) the number of trading days included in the
Measurement Period.

        "AIMCO Market Value" shall mean, for any date, the product of (i) the
number of REIT Shares and Partnership Units (other than Partnership Preferred
Units) outstanding as of the close of business on such date, multiplied by
(ii) the Value of a REIT Share on such date.

        "AIMCO Total Return" shall mean the Total Return of the REIT Shares for
the Measurement Period; provided, however, that, for purposes of calculating the
security price of the REIT Shares (i) at the beginning of the Measurement
Period, such price shall be $37.00 and (ii) at the end of the Measurement
Period, such price shall be the average of the daily market prices for twenty
(20) consecutive trading days ending immediately prior to the Class VI High
Performance Valuation Date. The market price for any such trading day shall be:

        (a)   if the REIT Shares are listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market's National Market System, the
volume-weighted average of trading prices on such day, as reported by Bloomberg
Financial Markets (or another reliable source selected by the General Partner),
or if no trade takes place on such day, the average of the closing bid and asked
prices on such day, as reported in the principal consolidated transaction
reporting system;

        (b)   if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market's National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or

        (c)   if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market's National Market System and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be no bid and asked prices on such day, the average of the high bid and
low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;

provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the market price of the REIT
Shares shall be determined by the General Partner

MM-1

--------------------------------------------------------------------------------

acting in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

        "Agreement" shall mean the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended from time to time.

        "Change of Control" shall mean the occurrence of any of the following
events:

          (i)  an acquisition (other than directly from the Previous General
Partner) of any voting securities of the Previous General Partner (the "Voting
Securities") by any "person" (as the term "person" is used for purposes of
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) immediately after which such person has
"beneficial ownership" (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) ("Beneficial Ownership") of 20% or more of the combined voting
power of the Previous General Partner's then outstanding Voting Securities;
provided, however, in determining whether a Change of Control has occurred,
Voting Securities that are acquired in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition that would cause a Change of
Control. "Non-Control Acquisition" shall mean an acquisition by (A) an employee
benefit plan (or a trust forming a part thereof) maintained by (1) the Previous
General Partner or (2) any corporation, partnership or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Previous General Partner or in which the
Previous General Partner serves as a general partner or manager (a
"Subsidiary"), (B) the Previous General Partner or any Subsidiary, or (C) any
person in connection with a Non-Control Transaction (as hereinafter defined);

         (ii)  the individuals who constitute the Board of Directors of the
Previous General Partner as of January 1, 2003 (the "Incumbent Board") cease for
any reason to constitute at least two-thirds (b) of the Board of Directors;
provided, however, that if the election, or nomination for election by the
Previous General Partner's stockholders, of any new director was approved by a
vote of at least two-thirds (b) of the Incumbent Board, such new director shall
be considered as a member of the Incumbent Board; provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened "election contest" (as described in Rule 14a-11 promulgated under the
Exchange Act) (an "Election Contest") or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board of
Directors (a "Proxy Contest") including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or

        (iii)  approval by stockholders of the Previous General Partner of:
(A) a merger, consolidation, share exchange or reorganization involving the
Previous General Partner, unless (1) the stockholders of the Previous General
Partner, immediately before such merger, consolidation, share exchange or
reorganization, own, directly or indirectly immediately following such merger,
consolidation, share exchange or reorganization, at least 80% of the combined
voting power of the outstanding voting securities of the corporation that is the
successor in such merger, consolidation, share exchange or reorganization (the
"Surviving Company") in substantially the same proportion as their ownership of
the Voting Securities immediately before such merger, consolidation, share
exchange or reorganization, (2) the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation, share exchange or reorganization constitute at
least two-thirds (b) of the members of the board of directors of the Surviving
Company, and (3) no persons (other than the Previous General Partner or any
Subsidiary, any employee benefit plan (or any trust forming a part thereof)
maintained by the Previous General Partner, the Surviving Company or any
Subsidiary, or any person who, immediately prior to such merger, consolidation,
share exchange or reorganization had Beneficial Ownership of 15% or more of the
then outstanding Voting Securities has Beneficial Ownership of

MM-2

--------------------------------------------------------------------------------




15% or more of the combined voting power of the Surviving Company's then
outstanding voting securities (a transaction described in clauses (1) through
(3) is referred to herein as a "Non-Control Transaction"); (B) a complete
liquidation or dissolution of the Previous General Partner; or (C) an agreement
for the sale or other disposition of all or substantially all of the assets of
the Previous General Partner to any person (other than a transfer to a
Subsidiary).

        Notwithstanding the foregoing, a Change of Control shall not be deemed
to occur solely because any person (a "Subject Person") acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Previous General
Partner that, by reducing the number of Voting Securities outstanding, increases
the proportional number of shares Beneficially Owned by such Subject Person,
provided that if a Change of Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Previous
General Partner, and after such share acquisition by the Previous General
Partner, such Subject Person becomes the Beneficial Owner of any additional
Voting Securities that increases the percentage of the then outstanding Voting
Securities Beneficially Owned by such Subject Person, then a Change of Control
shall occur.

        "Class VI High Performance Cash Amount" shall mean, as of any date, the
lesser of (i) an amount of cash equal to amount that a Holder would receive in
respect of each Class VI High Performance Partnership Unit if the Partnership
sold all of its properties at their fair market value (which may be determined
by reference to the Value of a REIT Share), paid all of its debts and
distributed the remaining proceeds to the Partners as provided in Section 13.2
of the Agreement, determined as of the applicable Valuation Date, or (ii) in the
case of a Declination followed by a Public Offering Funding, the Public Offering
Funding Amount.

        "Class VI High Performance Partnership Unit" shall mean a Partnership
Unit with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit MM.

        "Class VI High Performance Valuation Date" shall mean the earlier to
occur of (i) January 1, 2006, or (ii) the date on which a Change of Control
occurs.

        "Determination Date" shall mean (i) when used with respect to any
dividend or other distribution, the date fixed for the determination of the
holders of the securities entitled to receive such dividend or distribution, or,
if a dividend or distribution is paid or made without fixing such a date, the
date of such dividend or distribution, and (ii) when used with respect to any
split, subdivision, reverse stock split, combination or reclassification of
securities, the date upon which such split, subdivision, reverse stock split,
combination or reclassification becomes effective.

        "Dilution Limit" shall mean an amount equal to 1.0% of the total number
of REIT Shares and Partnership Common Units outstanding on the Class VI High
Performance Valuation Date, on a fully diluted basis (excluding any Partnership
Common Units held by the Previous General Partner or any of its wholly owned
subsidiaries).

        "Ex-Date" shall mean (i) when used with respect to any dividend or
distribution, the first date on which the securities in respect of which the
dividend or distribution is payable trade regular way on the relevant exchange
or in the relevant market without the right to receive such dividend or
distribution, and (ii) when used with respect to any split, subdivision, reverse
stock split, combination or reclassification of securities, the first date on
which the securities trade regular way on such exchange or in such market to
reflect such split, subdivision, reverse stock split, combination or
reclassification becoming effective.

        "Extraordinary Distribution" shall mean the distribution by the Previous
General Partner, by dividend or otherwise, to all holders of its REIT Shares of
evidences of its indebtedness or assets (including securities) other than cash.

MM-3

--------------------------------------------------------------------------------


        "Hurdle Rate of Return" shall mean the greater of (i) 36.8% (or if the
Measurement Period is less than three years, a percentage equal to the return
over the Measurement Period that would result in a cumulative return of 36.8%
over a three year period with annual compounding) or (ii) 115% of the Industry
Total Return.

        "Industry Total Return" shall mean the Total Return of the securities
included in the Industry Peer Group Index for the Measurement Period, with such
average determined in a manner consistent with the manner in which such index is
calculated; provided, however, that if such Total Return would be less than zero
without giving effect to the reinvestment of dividends, then the "Industry Total
Return" shall be equal to zero.

        "Industry Peer Group Index" shall mean the Morgan Stanley Dean Witter
REIT Index or any other similar industry index approved by the Board of
Directors of the Previous General Partner.

        "Measurement Period" shall mean the period from and including January 1,
2003 to but excluding the Class VI High Performance Valuation Date.

        "Outperformance Return" shall mean the amount (measured as a
percentage), if any, by which the AIMCO Total Return exceeds the Hurdle Rate of
Return. If the AIMCO Total Return does not exceed the Hurdle Rate of Return,
"Outperformance Return" shall be 0%.

        "Partnership" shall mean AIMCO Properties, L.P., a Delaware limited
partnership.

        "Total Return" shall mean, for any security and for any period, the
cumulative total return for such security over such period, as measured by
(i) the sum of (A) the cumulative amount of dividends paid in respect of such
security for such period (assuming that all dividends other than Extraordinary
Distributions are reinvested in such security as of the payment date for such
dividend based on the security price on the dividend payment date), and (B) an
amount equal to (1) the security price at the end of such period, minus (2) the
security price at the beginning of such period, divided by (ii) the security
price at the beginning of the measurement period; provided, however, that if the
foregoing calculation results in a negative number, the "Total Return" shall be
equal to zero.

        "Value" shall have the meaning set forth in the Agreement, except that
Value shall be determined by reference to the average of the daily market prices
for twenty (20) consecutive trading days rather than ten (10) consecutive
trading days.

        3.    Adjustment of Units at Class VI High Performance Valuation
Date.    

        On the Class VI High Performance Valuation Date, without any action on
the part of the Partnership, the General Partner or the Holder of any Class VI
High Performance Partnership Unit, each Class VI High Performance Partnership
Unit shall automatically be adjusted to equal (a) if the Outperformance Return
is 0%, 1/100 of a Class VI High Performance Partnership Unit, or (b) if the
Outperformance Return is greater than 0%, the lesser of (i) the Dilution Limit
divided by 5,000, or (ii) the quotient obtained by dividing (x) the product of
(A) 5% of the Outperformance Return, multiplied by (B) the AIMCO Equity
Capitalization, by (y) the product of (A) 5,000 and (B) the Value of a REIT
Share on the Class VI High Performance Valuation Date. For illustrative
purposes, examples of the calculation of adjustments to the number Class VI High
Performance Partnership Units are set forth in Annex I hereto.

        4.    Distributions.    

        (a)   Prior to the Class VI High Performance Valuation Date, Holders of
Class VI High Performance Partnership Units shall be entitled to receive
distributions (other than distributions upon liquidation) if, as, when and in
the same amounts and of the same type as may be paid to Holders of Partnership
Common Units as if each Class VI High Performance Partnership Unit was 1/100 of
a Partnership Common Unit.

MM-4

--------------------------------------------------------------------------------

        (b)   On and after the Class VI High Performance Valuation Date, the
Holders of Class VI High Performance Partnership Units shall be entitled to
receive distributions (other than distributions upon liquidation) if, as, when
and in the same amounts and of the same type as may be paid to Holders of
Partnership Common Units as if each Class VI High Performance Partnership Unit
was a Partnership Common Unit originally issued on the Class VI High Performance
Valuation Date.

        5.    Allocations.    

        (a)   Prior to the Class VI High Performance Valuation Date, Net Income
and Net Loss shall be allocated to the Holders of Class VI High Performance
Partnership Units as if each Class VI High Performance Partnership Unit was
1/100 of a Partnership Common Unit.

        (b)   On and after the Class VI High Performance Valuation Date, Net
Income and Net Loss shall be allocated to the Holders of Class VI High
Performance Partnership Units as if each Class VI High Performance Partnership
Unit was a Partnership Common Unit originally issued on the Class VI High
Performance Valuation Date; provided, however, that if the Outperformance Return
is 0% on the Class VI High Performance Valuation Date, then as of the last day
of the Measurement Period, each of the Holders of Class VI High Performance
Partnership Units shall be specially allocated Net Loss or deduction in an
amount equal to (i) the excess of (x) the aggregate Class VI High Performance
Partnership Unit capital contributions over (y) the fair market value of the
Class VI High Performance Partnership Units as of such date, after applying the
adjustments required by Section 3 of this Partnership Unit Designation, divided
by (ii) the number of Class VI High Performance Partnership Units held by such
Holder.

        (c)   In the event that the Partnership disposes of all or substantially
all of its assets in a transaction that will lead to a liquidation of the
Partnership pursuant to Article XIII of the Agreement, then, notwithstanding
Section 6.3.C of the Agreement, each Holder of Class VI High Performance
Partnership Units shall be specifically allocated items of Partnership income
and gain in an amount sufficient to cause the Capital Account of such Holder to
be equal to that of a Holder of an equal number of Partnership Common Units.

        6.    Redemption.    

        Upon the occurrence of a Change of Control, and subject to the
applicable requirements of Federal securities laws and any securities exchange
or quotation system rules or regulations, each Holder of Class VI High
Performance Partnership Units shall have the redemption rights of Qualifying
Parties set forth in Section 8.6 of the Agreement, except that (i) all
references therein to "Redeemable Units" or "Partnership Common Units" shall be
deemed to be references to Class VI High Performance Partnership Units, (ii) the
first Twelve-Month Period applicable to all Class VI High Performance
Partnership Units shall be deemed to have passed, (iii) all references therein
to "Cash Amount" shall be deemed to be references to the Class VI High
Performance Cash Amount, and (iv) in the event that the Previous General Partner
elects to acquire Class VI High Performance Partnership Units that have been
tendered for Redemption, the Previous General Partner shall acquire each such
Class VI High Performance Partnership Unit in exchange for a number of REIT
Shares equal to the quotient obtained by dividing the Class VI High Performance
Cash Amount by the Value of a REIT Share, determined as of the applicable
Valuation Date.

        7.    Status of Reacquired Units.    

        All Class VI High Performance Partnership Units which shall have been
issued and reacquired in any manner by the Partnership shall be deemed cancelled
and no longer outstanding.

MM-5

--------------------------------------------------------------------------------


        8.    Restrictions on Ownership and Transfer.    

        The restrictions on Transfer set forth in Sections 11.1.B and 11.3.A of
the Agreement shall not apply to Transfers of Class VI High Performance
Partnership Units. Prior to the Class VI High Performance Valuation Date, the
Class VI High Performance Partnership Units shall be owned and held solely by
SMP 2006, L.L.C., a Delaware limited liability company (the "SMP"). On or after
the Class VI High Performance Valuation Date, the Class VI High Performance
Partnership Units may be Transferred (i) by the SMP to (a) any Person who is a
member (a "Member") of the SMP immediately prior to such transfer, (b) a Family
Member of a Member, (c) a Controlled Entity of a Member, (c) any Person with
respect to whom the Member constitutes a Controlled Entity, (d) upon the death
of a Member, by will or by the laws of descent and distribution to any Qualified
Transferee, and (ii) by any other Person to (a) a Family Member of a such
Person, (b) a Controlled Entity of such Person, (c) any other Person with
respect to whom such Person constitutes a Controlled Entity, (d) upon the death
of such Person, by will or by the laws of descent and distribution to any
Qualified Transferee.

Voting Rights.

        Each Holder of Class VI High Performance Partnership Units shall have
the same voting and approval rights as a Holder of an equal number of
Partnership Common Units.

        9.    Adjustments.    

        (a)   In the event of any Extraordinary Distribution occurring on or
after January 1, 2003, for purposes of determining the Value of a REIT Share or
the AIMCO Total Return, each price of a REIT Share determined as of a date on or
after the Ex-Date for such Extraordinary Distribution shall be adjusted by
multiplying such price by a fraction (i) the numerator of which shall be the
price of a REIT Share on the date immediately prior to such Ex-Date, and
(ii) the denominator of which shall be (A) the price of a REIT Share on the date
immediately prior to such Ex-Date, minus (B) the fair market value on the date
fixed for such determination of the portion of the evidences of indebtedness or
assets so distributed applicable to one REIT Share (as determined by the General
Partner, whose determination shall be conclusive); provided further, that such
amount shall be so adjusted for each such Extraordinary Distribution occurring
on or after January 1, 2003.

        (b)   In the event that, on or after January 1, 2003, the Previous
General Partner (i) declares or pays a dividend on its outstanding REIT Shares
in REIT Shares or makes a distribution to all holders of its outstanding REIT
Shares in REIT Shares, (ii) splits or subdivides its outstanding REIT Shares,
(iii) effects a reverse stock split or otherwise combines its outstanding REIT
Shares into a smaller number of REIT Shares, or (iv) otherwise reclassifies its
outstanding REIT Shares, then, for purposes of determining the Value of a REIT
Share or the AIMCO Total Return, each price of a REIT Share determined as of a
date on or after the Ex-Date for such transaction shall be adjusted by
multiplying such price by a fraction (x) the numerator of which shall be the
number of REIT Shares issued and outstanding on the Determination Date for such
dividend, distribution, split, subdivision, reverse stock split, combination or
reclassification (assuming for such purposes that such dividend, distribution,
split, subdivision, reverse split or combination has occurred as of such time)
and (y) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the
Determination Date for such dividend, distribution, split, subdivision, reverse
stock split, combination or reclassification.

        (c)   The General Partner shall have authority to appropriately adjust
the AIMCO Market Value, the AIMCO Total Return or the Value of a REIT Share if
any other transaction or circumstance occurs or arises that would have an
inequitable result.

MM-6

--------------------------------------------------------------------------------




        10.    General.    

        Class VI High Performance Partnership Units shall be evidenced by
certificates in the form of Annex II hereto, or in such other form as the
General Partner shall specify from time to time. The Class VI High Performance
Partnership Units shall be securities governed by Article 8 of the Uniform
Commercial Code. Each certificate evidencing a Class VI High Performance
Partnership Unit shall bear the following legend: "This certificate evidences an
interest in AIMCO Properties, L.P. and shall be a security for purposes of the
Uniform Commercial Code." This provision shall not be amended, and any purported
amendment to this provision shall not take effect until all outstanding
certificates have been surrendered for cancellation. The General Partner shall
amend Exhibit A to the Agreement from time to time to the extent necessary to
reflect accurately the issuance of, and subsequent conversion, redemption, or
any other event having an effect on the ownership of, Class VI High Performance
Partnership Units.

MM-7

--------------------------------------------------------------------------------

ANNEX I TO
EXHIBIT MM

Numerical Examples of the Calculation of the Adjustment to the Number of
Class VI High Performance Partnership Units on the Class VI High Performance
Valuation Date

        The following table illustrates the adjustment that would be made to the
number of Class VI High Performance Partnership Units ("HPUs") on the Class VI
High Performance Valuation Date under different circumstances. Except as
otherwise indicated, it is assumed, for purposes of the illustration, that:
(i) the Class VI High Performance Valuation Date is January 1, 2006; (ii) the
Industry Total Return is 36.8%, resulting in a Hurdle Rate of Return of 42.3%;
and (iii) the AIMCO Equity Capitalization is $3.967 billion.

Stock
Price

--------------------------------------------------------------------------------

  AIMCO
Total
Return

--------------------------------------------------------------------------------

  Outperformance
Return

--------------------------------------------------------------------------------

  AIMCO
Equity
Capitalization
(Millions)

--------------------------------------------------------------------------------

  Number of
HPUs

--------------------------------------------------------------------------------

  $ 40.00   34.70 % 0.00 % $ 3,967   50     42.00   40.11 % 3.31 % $ 3,967  
156,301     44.00   45.51 % 8.71 % $ 3,967   392,598     46.00   50.92 % 14.12 %
$ 3,967   608,779     48.00   56.32 % 19.52 % $ 3,967   806,531     50.00  
61.73 % 24.93 % $ 3,967   988,860     52.00   67.14 % 30.34 % $ 3,967  
1,102,240 *   54.00   72.54 % 35.74 % $ 3,967   1,102,240 *

--------------------------------------------------------------------------------

*The number of HPUs has been restricted based on the Dilution Limit.

MM-8

--------------------------------------------------------------------------------

ANNEX II TO
EXHIBIT MM

THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO AIMCO PROPERTIES, L.P. AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE ACT AND UNDER APPLICABLE STATE SECURITIES OR
"BLUE SKY" LAWS. IN ADDITION, THE LIMITED PARTNERSHIP INTEREST EVIDENCED BY THIS
CERTIFICATE MAY BE SOLD OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE
RESTRICTIONS ON TRANSFER SET FORTH IN THE THIRD AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY 29, 1994, AS
AMENDED, A COPY OF WHICH MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL
PARTNER, AT ITS PRINCIPAL EXECUTIVE OFFICE.

THIS CERTIFICATE EVIDENCES AN INTEREST IN AIMCO PROPERTIES, L.P. AND SHALL BE A
SECURITY FOR PURPOSES OF ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE.

            Units   Certificate Number            

AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
CLASS VI HIGH PERFORMANCE PARTNERSHIP UNITS

        This certifies that                        is the owner
of            Class VI High Performance Partnership Units of AIMCO Properties,
L.P., a Delaware limited partnership. This Certificate and the Class VI High
Performance Partnership Units represented hereby are issued and shall be held
subject to all of the provisions of the Agreement of Limited Partnership of
AIMCO Properties, L.P., as amended and/or supplemented from time to time.

        IN WITNESS WHEREOF, the General Partner of AIMCO Properties, L.P. has
caused this Certificate to be signed by an authorized person on this    day
of            ,             

    By:   AIMCO-GP, Inc.,
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:         Title:    

MM-9

--------------------------------------------------------------------------------

[REVERSE OF CERTIFICATE]

        For Value Received,                        hereby sells, assigns and
transfers unto

Class VI High Performance Partnership Units represented by the within
Certificate, and does hereby irrevocably constitute and appoint the General
Partner of AIMCO Properties, L.P. as its Attorney to transfer said Class VI High
Performance Partnership Units on the books of AIMCO Properties, L.P. with full
power of substitution in the premises.

Dated:       

--------------------------------------------------------------------------------

  By:       

--------------------------------------------------------------------------------

        Name:    

MM-10

--------------------------------------------------------------------------------



QuickLinks


THIRTY-FOURTH AMENDMENT TO THE THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF AIMCO PROPERTIES, L.P.
EXHIBIT MM PARTNERSHIP UNIT DESIGNATION OF THE CLASS VI HIGH PERFORMANCE
PARTNERSHIP UNITS OF AIMCO PROPERTIES, L.P.
